
	

115 HR 1181 PCS: Veterans 2nd Amendment Protection Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 21115th CONGRESS1st Session
		H. R. 1181
		IN THE SENATE OF THE UNITED STATES
		March 21, 2017Received; read the first timeMarch 22, 2017Read the second time and placed on the calendarAN ACT
		To amend title 38, United States Code, to clarify the conditions under which certain persons may be
			 treated as adjudicated mentally incompetent for certain purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans 2nd Amendment Protection Act. 2.Conditions for treatment of certain persons as adjudicated mentally incompetent for certain purposes (a)In generalChapter 55 of title 38, United States Code, is amended by inserting after section 5501A the following new section:
				
					5501B.Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
 purposesNotwithstanding any determination made by the Secretary under section 5501A of this title, in any case arising out of the administration by the Secretary of laws and benefits under this title, a person who is mentally incapacitated, deemed mentally incompetent, or experiencing an extended loss of consciousness shall not be considered adjudicated as a mental defective under subsection (d)(4) or (g)(4) of section 922 of title 18 without the order or finding of a judge, magistrate, or other judicial authority of competent jurisdiction that such person is a danger to himself or herself or others..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 5501A the following new item:
				
					
						5501B. Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes..
			
	Passed the House of Representatives March 16, 2017.Karen L. Haas,Clerk
	March 22, 2017Read the second time and placed on the calendar
